Citation Nr: 1729427	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for lumbar strain with degenerative joint disease (DJD).

2. Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar strain with DJD prior to May 31, 2016, and in excess of 20 percent thereafter.

3. Entitlement to a separate compensable rating for papillary conjunctivitis.

4. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to August 1992 and from January 1994 to December 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Veteran Affairs (VA) Regional Office (RO).

The case was last before the Board in April 2015.  At that time, the procedural history was explained.  The accompanying decision by the Board granted service connection for Meniere's disease, denied service connection for hyperlipidemia and dismissed claims pertaining to bilateral pes planus and chest pains.  The Board also remanded the three claims remaining on appeal for additional development.

While the case was in remand status, in a June 2016 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent.  Because this is not considered a full grant of the benefit sought on appeal, this issue is still before the Board.  Additionally, in June 2017, the Veteran's representative clarified that the Veteran's wishes to continue to appeal this issue.

In the June 2016 rating decision, the RO also granted a separate "service connection" rating for right lower extremity radiculopathy.  Because the Veteran's increased rating claim for lumbar strain remains on appeal, the Board has jurisdiction to consider whether an increased rating for service-connected right lower extremity radiculopathy is warranted and a separate notice of disagreement is not necessary.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Thus, this claim has been listed as a separate issue on the title page.  The lumbar spine and right lower extremity ratings are addressed in the remand section of this decision.

The June 2016 rating decision also increased the ratings for the Veteran's service-connected GERD and papillary conjunctivitis (now keratitis sicca).  These two issues are addressed in the decision below.

In June 2017, the Veteran's attorney representative moved to withdraw from the case. A copy of the motion was sent to the Veteran.  38 C.F.R. § 20.608.  Given that the issues of entitlement to a separate rating for conjunctivitis and an increased rating claim for GERD have been withdrawn, and the increased rating claims for lumbar strain and associated right lower extremity radiculopathy are being remanded, the Board finds good cause to grant the representative's motion to withdraw.  In doing so, the Board informs the Veteran that he may, if he so desires, to appoint new representation from either a private registered representative or a representative affiliated with a Veterans Service Organization (VSO) to assist him in pursuing his claims.


FINDINGS OF FACT

1.  In an April 2017 letter sent by the Veteran's former representative prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for a separate compensable rating for papillary conjunctivitis.

2.  In a June 2017 letter sent by the Veteran's former representative before the representative withdrew his counsel, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for an increased rating for GERD.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the appeal of the claim for a separate compensable rating for papillary conjunctivitis. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria have been met for withdrawal of the appeal of the claim for an increased rating for GERD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

When last on appeal in April 2015, the Veteran was in receipt of a noncompensable rating for papillary conjunctivitis with complaints of dry eye syndrome.  Because papillary conjunctivitis is a wet eye syndrome, the Board concluded that it was inappropriate to rate papillary conjunctivitis with a dry eye syndrome and remanded so that each disability could be rated under the appropriate diagnostic code.  As a result of the remand instructions in the April 2015 Board decision, the Veteran was service connected, and assigned a 20 percent rating, for keratitis sicca (claimed as dry eye syndrome and previously rated with papillary conjunctivitis, with which the Veteran has not noted his disagreement.  The RO also recharacterized service connected left eye diplopia as left eye diplopia with right eye diplopia and papillary conjunctivitis.  A supplemental statement of the case adjudicating the issue of whether a separate rating for papillary conjunctivitis was subsequently issued in July 2016.

In April 2017, the Veteran, through his representative, submitted a letter stating that "[t]he Appellant withdraws his claim for a rating over 0% for Conjunctivitis."  This is a clear statement requesting withdraw of the remaining issue of whether a compensable rating for conjunctivitis, separate from left and right eye diplopia, is warranted.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.

In his April 2017 letter, the Veteran's representative also expressed his belief that there were "no other issues pending before the Board."  However, the issues listed on the title page were before the Board.  Therefore, the Board sent a letter in May 2017 seeking clarification as to whether the Veteran wished to pursue the remaining issues.  In response, the Veteran's former representative, in June 2017, before his withdrawal from representing the Veteran, sent a letter stating that "[t]he veteran WITHDRAWS his claim/appeal for an initial rating in excess of 10% percent for GERD."  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.


ORDER

The appeal of the issue of entitlement to a separate compensable rating for papillary conjunctivitis is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for GERD is dismissed.


REMAND

The Board notes that on July 8, 2017, the RO took action to afford the Veteran a routine examination of his service-connected lumbar strain with DJD.  Any such examination will necessarily reveal information regarding the nature and severity of the lumbar strain with DJD and right lower extremity radiculopathy disabilities.  As such the Board will remand these claims so that the examination can be conducted before final adjudication of these claims, and so that the results of such examination can be considered by the RO in the first instance.  Further, given the representative's recent withdrawal in the case, this remand will allow the Veteran to obtain new representation, if he so desires, to assist in pursuing the claims he has not withdrawn.

Accordingly, the case is REMANDED for the following action:

Once the examination of the Veteran's lumbar strain with DJD has been completed, or it becomes clear that such examination cannot be conducted, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement to the Veteran, and any newly-appointed representative if any, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


